Citation Nr: 0905123	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  06-18 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from October 1967 to 
September 1971 and from April 1972 to April 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that rating decision, in pertinent part, the 
RO denied service connection for bilateral hearing loss.  The 
Veteran participated in an informal conference with a 
Decision Review Officer (DRO) at the RO in April 2007.  In 
October 2008, he and his wife testified at a Board hearing 
held at the RO.  


FINDING OF FACT

There is no competent evidence of hearing loss in service, 
nor is there competent evidence of a hearing loss disability 
within the first post-service year; the preponderance of the 
evidence is against finding a causal relationship between the 
Veteran's service or any incident of service, including noise 
exposure in service, and his current hearing loss disability.  


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for bilateral 
hearing loss, which he contends is due to noise exposure in 
service.  The Board will discuss certain preliminary matters 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.  

VA's duty to notify and assist

Under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2008) and 
38 C.F.R. § 3.159 (2008), VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  These notice 
requirements apply to all five elements of a service 
connection claim:  Veteran status; existence of a disability; 
a connection between the Veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, in a letter dated in September 2005, the RO 
explained to the Veteran that to establish entitlement to 
service-connected compensation benefits, the evidence must 
show three things, (1) an injury in service, a disease that 
began in or was made worse in service, or an event in service 
causing injury or disease; (2) a current physical or mental 
disability; and (3) a relationship between his current 
disability and an injury, disease, or event in service.  The 
RO stated that a relationship between current disability and 
an injury, disease, or event in service was usually shown by 
medical records or medical opinions; the RO also explained 
that the relationship was presumed for veterans who have 
certain chronic diseases that become manifest within a 
specific period of time after discharge from service.  

In the September 2005 letter, the RO outlined what evidence 
VA would obtain and what information and evidence the Veteran 
should provide.  The RO specifically requested that the 
Veteran submit any evidence in his possession that pertains 
to his claim.  

In view of the foregoing, the Board finds that the  Veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his service connection claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

In the present appeal, the Veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the Veteran on these latter two elements, the Board finds 
no prejudice to the Veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the Veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the  Veteran's 
claim for service connection for bilateral hearing loss, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

As to the duty to assist, the Veteran's service treatment 
records are in the claims file, and the Veteran has been 
provided a VA audiology examination and an audiologist's 
opinion has been obtained.  The Veteran has submitted private 
medical records, including an October 2008 medical report 
from a private physician and for which he has submitted a 
waiver of consideration by the RO.  As noted in the 
Introduction, he participated in an informal conference with 
a DRO at the RO in April 2007, and he and his wife testified 
at the Board hearing held at the RO in October 2008.  The 
Veteran has not indicated that he has or knows of additional 
evidence pertaining to his claim.  

Based on the foregoing, the Board finds that VA has fulfilled 
its duties to notify and to assist the Veteran relative to 
the claim decided here, and thus, no additional assistance or 
notification is required.  The Veteran has suffered no 
prejudice that would warrant a remand, and his procedural 
rights have not been abridged.  See Bernard, 4 Vet. App. 384, 
392-94 (1993).  

Background and analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. 
Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Relative to claims for service connection for hearing loss, 
for purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 db or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385.  The regulation defines hearing loss 
disability for VA compensation purposes.  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal 
hearing is from 0 to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss).  

The Board notes that generally all audiometric findings 
reported by the military prior to November 1, 1967, were 
reported in American Standards Association (ASA) units.  For 
purposes of consistency in this opinion, ASA units reported 
in the Veteran's service entrance examination have been 
converted to the currently used International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI) units, and the Board's decision is in terms of ISO-
ANSI units.  

Service incurrence or aggravation of organic disease of the 
nervous system (to include sensorineural hearing loss) may be 
presumed if such is manifested to a compensable degree within 
a year of a veteran's discharge from service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
In this case, however, there is no evidence of sensorineural 
hearing loss disability being manifested in the first post-
service year, and these presumptive provisions do not apply.  

In this case, audiometer readings at the Veteran's service 
entrance examination in September 1967 showed pure tone 
thresholds in the right ear were 10, 5, 15, and 10 db at 500, 
1000, 2000, and 4000 Hz, respectively.  In the left ear, pure 
tone thresholds were 15, 5, 15, and 10 db at the same 
respective frequencies.  When the Veteran was released from 
his first period of active duty in September 1971, there was 
no audiometric testing.  The examiner reported whispered 
voice and spoken voice testing values as 15/15 in both ears.  
At his re-enlistment examination in April 1972, pure tone 
thresholds in the right ear were 0, 10, 0, 5, and 0 db at 
500, 1000, 2000, 3000, and 4000 Hz, respectively.  In the 
left ear, pure tone thresholds were 5, 0, 5, 5, and 15 db at 
the same respective frequencies.  At the Veteran's service 
discharge examination in April 1976 pure tone thresholds in 
the right ear were 10, 10, 10, 5, and 5 db at 500, 1000, 
2000, 3000, and 4000 Hz, respectively.  In the left ear, pure 
tone thresholds were 10, 5, 15, 15, and 15 db at the same 
respective frequencies.  

Records from Trinity Clinic include a June 2005 audiology 
report in which it was noted that the reason for referral was 
excessive noise exposure.  The audiologist stated that the 
pure tone results were mild to moderate sensorineural hearing 
loss (250 Hz - 8000 Hz) in both ears.  In a June 2005 
examination report, Thomas W. Cooper, M.D., noted that the 
Veteran gave a history of having worked on airplanes in 
service for eight years and so had been exposed to a lot of 
loud noises in service.  Dr. Cooper also noted that the 
Veteran reported that he had shot a gun in the past.  After 
physical examination and review of the audiogram, Dr. Cooper 
said the Veteran had normal hearing up to about 3000 Hz and 
then dropped off.  The impression was bilateral high 
frequency neurosensory hearing loss.  Dr. Cooper recommended 
the Veteran check with VA concerning hearing aids.  VA 
audiology clinic records show that in August 2005 audiometric 
testing resulted in a diagnosis of normal to moderate 
sensorineural hearing loss in the right ear and normal to 
severe sensorineural hearing loss in the left ear.  

In October 2005, the Veteran underwent a VA audiology 
examination in conjunction with his service connection claim.  
The audiologist stated that she had reviewed the Veteran's 
claims file.  She noted that military medical records 
indicated normal hearing at the Veteran's induction physical 
in September 1967 and that the hearing test in April 1972 
showed normal hearing for frequencies from 500 to 6000 Hz.  
She further stated that at the Veteran's service discharge 
examination in April 1976, testing showed normal hearing for 
frequencies from 500 to 6000 Hz, bilaterally, with no 
threshold exceeding 15 db.  The audiologist specifically 
noted that no significant threshold shift was documented 
during military service and also observed that the service 
treatment records include no complaints of hearing loss 
during service.  

At the examination, the Veteran related a history of hearing 
difficulties in both ears, which he said he first noted in 
the early 1970s while he was still in service and that at 
that time his wife also noticed he was not hearing well.  He 
stated he has difficulty hearing his wife, television, the 
telephone, and sermons at church.  He also reported problems 
hearing in groups.  He denied a history of ear infections, 
serious head injuries, or family hearing loss.  The Veteran 
reported a significant eight-year history of military noise 
exposure with benefit of hearing protection.  He reported 
that he was an aircraft mechanic exposed to aircraft, 
engines, and flight line noise.  He said that as a civilian, 
he worked in maintenance with the use of hearing protection 
in loud noise areas.  He also reported that he uses power 
tools without hearing protection.  

At the October 2005 VA audiology examination, pure tone 
thresholds in the right ear were 30, 35, 40, 40, and 40 db at 
500, 1000, 2000, 3000, and 4000 Hz, respectively.  In the 
left ear, pure tone thresholds were 30, 45, 40, 40, and 50 db 
at the same respective frequencies.  Maryland CNC word list 
speech recognition scores were no higher than 92 percent in 
either ear.  The diagnosis after examination was mild to 
moderate sensorineural hearing loss for frequencies 500 
to 4000 Hz, bilaterally.  The audiologist said that review of 
military medical records documents normal hearing at service 
induction and discharge with no significant hearing threshold 
shift during military service.  The audiologist concluded 
that the Veteran's hearing loss is less likely than not 
caused by military noise exposure.  

The Veteran has submitted an October 2008 examination report 
from Howard Garb, M.D.  Dr. Garb noted that the Veteran gave 
of history of having had hearing loss for 30 years.  The 
Veteran reported he began having hearing difficulties after 
working on jet airplanes for eight years.  Dr. Garb and a 
physician's assistant conducted a physical examination, and 
it was noted that an audiogram revealed bilateral 
sensorineural hearing loss.  The diagnoses reported by Dr. 
Garb included bilateral sensorineural hearing loss.  

At the October 2008 hearing, the Veteran testified that he 
was an aircraft mechanic in service and worked on F-8 
aircraft for a total of eight years.  He said that while on 
board an aircraft carrier he would work at least 12 hours a 
day.  He testified that they used sound attenuators as much 
as possible, but sometimes they were not available.  He 
further testified that when his squadron was aboard ship, his 
berthing space was directly below the flight deck resulting 
in exposure to a lot of noise from the aircraft arresting 
gear.  He testified he first noted hearing problems in 
service and said it became gradually worse after service.  

At the hearing, the Veteran testified that he was not exposed 
to noise between his two periods of service and after he left 
service, he worked on computers and was not exposed to noise 
then or later, when he changed to working on building grounds 
and maintenance.  He said he first sought treatment in about 
2005.  The Veteran testified that the first doctor he saw 
about his hearing problem was a retired flight surgeon.  The 
Veteran testified that he told the doctor he worked on 
aircraft while he was in the Navy and the doctor told him 
that more than likely that was where his hearing problem 
started.  The Veteran also testified that he had recently 
seen another private doctor who told him the same thing.  He 
said he had submitted the reports from both of those doctors, 
the latter being Dr. Garb.  

At the hearing, the Veteran's wife testified she and the 
Veteran had been married for 36 years, since the early 1970s.  
She testified she remembered the Veteran having hearing 
problems in service and the most significant thing she 
remembered was that she would have to repeat what she said to 
the Veteran.  She also testified that his hearing problem 
gradually grew worse over the years after service.  

The Veteran contends that service connection should be 
granted for bilateral sensorineural hearing loss.  He argues 
that it is a known medical fact that noise-induced hearing 
loss can take years to develop.  He further argues that 
because his employment after service did not involve 
extensive noise exposure, the only cause can be the exposure 
to jet engine noise over a period of eight years in service.  
The Veteran's DD Forms 214 confirm that he was an aircraft 
mechanic in service.  

The audiology examinations outlined above establish that the 
Veteran has bilateral sensorineural hearing loss that meets 
the criteria for a hearing loss disability for VA purposes.  
See 38 C.F.R. § 3.385.  The question that the Board must 
decide is whether the Veteran's current hearing loss 
disability is attributable to service.  

The Board notes there is no post-service medical evidence of 
record pertaining evaluation or treatment of hearing loss 
earlier than June 2005 when the Veteran saw the private 
audiologist and Dr. Cooper in the Ear, Nose, and Throat 
clinic at Trinity Clinic.  Although the Veteran has testified 
that he has had hearing problems since service, there is no 
medical evidence that shows hearing loss disability to a 
degree of 10 percent or within the first post-service year, 
precluding the grant of service connection for bilateral 
hearing loss on a presumptive basis.  Further, the absence of 
any treatment records or diagnosis relating to any hearing 
loss for decades after service is significant evidence 
against the claim.  The United States Court of Appeals for 
the Federal Circuit has determined that a significant lapse 
in time between service and evidence of post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim.  See generally Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

As to the question of whether the Veteran's current hearing 
loss disability had its onset in service or is otherwise 
related to service, this requires competent evidence as to 
medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 92 
(1993).  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In 
such an assessment of medical evidence, the Board can favor 
some medical evidence over other medical evidence so long as 
the Board adequately explains its reasons for doing so.  See 
Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  The United States Court of 
Appeals for Veterans Claims instructed that the Board should 
assess the probative value of medical opinion evidence by 
examining the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical opinion that the physician reaches.  
See Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005); 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Both Dr. Cooper and Dr. Garb made clear in their examination 
reports that the Veteran gave a history of extensive noise 
exposure in service associated with working on airplanes in 
service for eight years, and Dr. Garb also noted that the 
Veteran gave a history of hearing loss for 30 years.  
Further, both physicians diagnosed the Veteran as having 
bilateral sensorineural hearing loss.  The Board notes, 
however, that neither physician included an opinion as to the 
etiology of the hearing loss in his examination report.  The 
Board acknowledges that the Veteran has testified that the 
physicians told him they thought his hearing loss is due to 
noise exposure in service.  Even if accepted as true, the 
Board finds such statements to be of limited probative value 
because neither physician had the Veteran's service treatment 
records available for review, and as explained by the VA 
audiologist who reviewed the entire record, they are of 
crucial importance in the evaluation of the claim.  

By contrast, the Board places great weight of probative value 
on the opinion expressed by the VA audiologist who examined 
the Veteran in October 2005.  The audiologist reviewed the 
Veteran's claims file, which at that time included Dr. 
Cooper's report.  The VA audiologist acknowledged that the 
Veteran was exposed to noise in service, that the Veteran 
reported that his wife noticed he had hearing problems in 
service, and the audiologist reviewed the Veteran's service 
treatment records, which include chronological records as 
well as the induction and separation examination reports.  

The VA audiologist observed the Veteran had normal hearing on 
pure tone testing at his separation examination.  Further, 
the VA audiologist pointed out that the  Veteran did not 
complain of hearing problems at his service discharge 
examination and also noted specifically that not only was 
there normal hearing at all tested frequencies, bilaterally, 
there was no significant hearing threshold shift during 
service.  Based on examination of the Veteran, consideration 
of his history reporting he and his wife noticed hearing 
problems in service, and review of the record, the examiner 
concluded it is less likely than not that the Veteran's 
hearing loss was caused by noise exposure in service.  The 
Board finds the opinion of the VA audiologist to be more 
probative than opinions of Dr. Cooper and Dr. Garb as 
reported by the Veteran in that the VA audiologist's opinion 
was more informed through review of the record in its 
entirety.  Moreover, the VA audiologist presented reasoning 
for the opinion that is consistent with the medical record.  

The Board is left with the Veteran's opinion that his current 
bilateral hearing loss disability is due to noise exposure in 
service.  The Veteran does not contend, nor does the evidence 
show, that he has medical education, training, or experience, 
and his opinion that his current bilateral hearing loss is 
causally related to noise exposure in service is therefore 
entitled to no weight of probative value.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  The Board also notes that a veteran's assertions, 
no matter how sincere, are not probative of a medical nexus 
between the claimed disability and an in-service disease, 
injury, or event.  See Voerth v. West, 13 Vet. App. 118, 120 
(1999).  His statements are not, therefore, probative of the 
etiology of this current bilateral hearing loss disability or 
its relationship to service.  

In summary, the Board finds that there is no evidence of 
hearing loss at the time the Veteran separated from service 
and no competent evidence of sensorineural hearing loss to a 
compensable degree within one year following his discharge 
from service.  Further, the greater weight of the evidence is 
against finding a nexus between the Veteran's current 
bilateral hearing loss disability and service or any incident 
of service, including exposure to noise from aircraft engine 
noise and carrier arresting gear.  The Board therefore 
concludes that the preponderance of the evidence is against 
the claim, and service connection for a bilateral hearing 
loss disability is not warranted on a direct or presumptive 
basis.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


